DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-4, 18, 22, 24, 34, 35, and 48-50 were amended and claim 51 was canceled in the response filed on 1/4/2022.  Claims 1-25, 34, 35, and 48-50 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 1/4/2022, are sufficient to overcome the objection(s) to claims 34, 35, and 48 (see p. 2-3 of the OA dated 11/8/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 1/4/2022, are sufficient to overcome the 35 USC 112(a) written description rejection of claims 1-25, 34, and 48-51.  See p. 3-4 of the OA dated 11/8/2021.  The Applicant limited the acylated aminophenol product from the process to those with N-acylation.  Therefore the rejection is withdrawn.
  The Applicant's amendments, dated 1/4/2022, are sufficient to overcome the 35 USC 112(b) indefiniteness rejections of claims 18, 24, 50, and 51.  See p. 4-6 of the OA dated 11/8/2021.  All indefiniteness issues have been addressed, therefore the rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 1/4/2022, with respect to the 35 USC 103 rejection of claims 1, 2, 8-25, 34, and 35 as being unpatentable over JPH06107778A (JP ‘778,  have been fully considered but they are not persuasive. See p. 6-14 of the OA dated 11/8/2021 and p. 8-10 of the response filed on 1/4/2022.
The Applicant argues the following: 

    PNG
    media_image1.png
    230
    981
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    985
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    399
    978
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    134
    983
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    136
    982
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    192
    962
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    163
    970
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    182
    978
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    85
    989
    media_image9.png
    Greyscale

	This argument has been fully considered but is not found to be persuasive.  As recited in the penultimate paragraph on p. 8 of the OA dated 11/8/2021:
--With respect to 1), it is noted that selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results  (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The instantly claimed acylation and that of JP ‘778 will not commence until the acylating agent is added to the mixture, therefore the order of 
There does not appear to be any evidence in the specification as filed to show that the order of process steps claimed provides any criticality over the process of JP ‘778, wherein the para-aminophenol (PAP; 4-aminophenol) and triethylamine (TEA, a tertiary amine base) are dissolved together in anhydrous diethyl ether (an organic ether solvent) to produce a PAP-base solution in a single step.  The Applicant’s arguments are not a substitute for objective evidence.  See MPEP 2145.  Therefore the Applicant’s arguments are not sufficient to overcome the rejection of record (which will be reiterated below).
The Applicant further argues that US 2824338 (‘883), the secondary reference used in combination with JP ‘778 to reject claims 3-7, also fails to cure the alleged deficiencies of JP ‘778 regarding claim 1. See p. 10 of the response filed on 1/4/2022 and p. 15-17 of the OA dated 11/8/2021. This argument is not persuasive for the reasons cited above.
New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-50 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding steps iii) and vi) of claim 48, each instance of the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 49 and 50 are rejected for depending from an indefinite claim and failing to cure the deficiency.

Maintained Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 6-17 of the OA dated 11/8/2021. 

Claims 1, 2, 8-25, 34, and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over JPH06107778A (JP ‘778, published on 4/19/1994).  JP ‘778 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant Claims

    PNG
    media_image10.png
    380
    758
    media_image10.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘778 discloses terminal modified polyarylates and their production (see whole document).  With particular regard to claims 1, 8-13, and 25, see reference examples 1 and 2 in [0054-0055] which teach a process comprising: i) dissolving para-aminophenol (PAP; 4-aminophenol) and triethylamine (TEA, a tertiary amine base) in anhydrous diethyl ether (an organic ether solvent) to produce a PAP-base solution; ii) adding caproic acid chloride or lauroyl chloride (acylating agents) to the PAP-base solution to form a solution comprising a TEA-HCl precipitate and 4-capronamide phenol (N-caproyl-para-aminophenol) or 4-dodecylamide phenol (N-lauroyl/dodecyl-para-aminophenol), both N-acyl-para-aminophenol derivatives; iii) removing the TEA-HCl precipitate from the solution by filtration; and iv) retrieving 4-capronamide phenol or 4-dodecylamide phenol from the solution by washing, concentration, and solidification.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1, 8-13, and 25, JP ‘778 does not explicitly teach: 1) that the PAP is first dissolved in the diethyl ether to form a PAP solution and that the TEA is then added to that mixture to form the PAP-base solution (the Examiner additionally notes that the limitation “PAP-base solution” has been interpreted to mean that both the PAP and base are soluble in the solvent to form a solution of the PAP and base, as opposed to a PAP-solution containing base for example, which would be a more broad interpretation which could include insoluble bases); and 2) that the solution at the end of step iii) further comprises PAP precipitates (wherein the Examiner has interpreted 
With respect to 1), it is noted that selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results  (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The instantly claimed acylation and that of JP ‘778 will not commence until the acylating agent is added to the mixture, therefore the order of mixing the PAP, solvent, and base does not appear to be critical so long as a solution of the PAP, base, and solvent is formed before the acylating agent is added.  
	With respect to 2) (and claim 25), JP ‘778 teaches that the reaction generates a TEA-HCl precipitate, wherein the HCl is presumed to be derived from the chlorine atom of the acid chloride being displaced along with a hydrogen atom of the amine group of para-aminophenol during formation of the amide bond.  JP ‘778 also teaches that the yield of the respective N-acyl-para-aminophenol derivatives are 89.1 and 86.4% respectively (after recrystallization).  Therefore, some unreacted PAP is assumed to be present in the reaction mixture at the end of acylation reaction.  Further, as the primary amino moiety of PAP can compete with TEA as a base to capture the HCl being formed as a by-product, then it is reasonable for the skilled artisan to assume that some of the unreacted PAP is also being precipitated out of the solution as PAP-HCl such that the precipitates being removed in instant step iv) comprise both PAP-HCl and TEA-HCl precipitates.  Therefore, absent any evidence to the contrary, it is prima facie obvious that both PAP-HCl and TEA-HCl precipitates are being formed in the examples of ‘778 
	With respect to claim 2, the examples in JP ‘774 [0054-0055] further teach crystallizing the N-acyl-para-aminophenol derivatives from a mixed solvent of THF-hexane.   
	With respect to claims 14, 16, 17, and 19, the examples [0054-0055] of JP ‘778 teach that 10.91 g of PAP (100 mM/mmol, see calculations below) and 10.1 g of TEA (100 mM) are dissolved in 200 mL of diethyl ether and that 13.5 g (100 mM) of caproic acid chloride or 21.8 g (100 mM) of lauroyl chloride is added thereto.  Though these values do not fall within the instantly claimed ranges, the Examiner notes that all of the claims depend from claim 1 and do not specify the ratios between any of the above reagents (in contrast to claim 48 for example).  Therefore any differences between the claimed values and those recited in JP ‘778 can be attributed solely to the scale at which the reactions are carried out, wherein changing the scale of the reaction is not inventive absent any evidence to the contrary (see MPEP 2144.04(IV)(A)).  The reactions of JP ‘778 appear to be carried out on a larger scale than that instantly claimed (by about a factor of 10 as 100 mM of PAP are used in JP ‘778 vs. 4 mM to 10 mM in instant claim 16), however the skilled artisan would find it prima facie obvious and routine to scale down the reaction to satisfy any of the amounts instantly claimed to predictably carry out the reactions of ‘778 at a smaller scale so long as the ratios between the reagents used in the examples are maintained.  Also see MPEP 2144.05(II).
Calculations (wherein all molecular weights were determined using the “analysis” feature of ChemDraw Professional): 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

10.91g PAP x (1 mole PAP/109.13 g PAP) x (1000 mM/1 mol) = 100 mM PAP
10.1g TEA x (1 mole TEA/101.19 g TEA) x (1000 mM/1 mol) = 100 mM TEA
13.5 g CAC x (1 mole CAC/134.60 g CAC) x (1000 mM/1 mol)= 100 mM CAC
21.8 g LC x (1 mole LC/218.77 g LC) x (1000 mM/1 mol) = 100 mM LC
	With respect to claims 15 and 18, first see discussion of point 1) of claim 1 above regarding the obviousness of the order of performing process steps/mixing ingredients, wherein JP ‘778 [0054-0055] teaches that a solution of the PAP, TEA, and diethyl ether is mixed at room temperature and then cooled to 10C before the acylating agent is added.  Absent any evidence to the contrary (which does not appear to be present in the specification as filed), based on the teachings of JP ‘778 as long as the PAP, TEA and diethyl ether are mixed at room temperature to form a solution before the 
	With respect to claims 20 and 21, the examples of JP ‘778 teach that the PAP-base solution is cooled to 10C and that a mixture of the acylating agent in diethyl ether is added dropwise to the cooled solution under a nitrogen air flow over 20 minutes, at which point the reaction is warmed and stirred at room temperature (meeting the limitations of claim 21, also see MPEP 2144.05) for 1 hour.  Though the acylating agent and PAP-base solution are stirred for longer than instantly claimed, this difference does not appear to distinguish the instantly claimed process from that of JP ‘778.  JP ‘778 is silent regarding any monitoring of the reaction such that the reaction may be completed before the hour is completed.  Further, the skilled artisan may be motivated to forgo the dropwise addition at the cooler temperature and/or increase the reaction temperature once all of the acylating agent has been added in order to predictably decrease the time of reaction absent any evidence to the contrary.  Also see MPEP 2144.05.
	With respect to claim 22, the examples of JP ‘778 [0054-0055] teach that N-acyl-para-aminophenol derivative is a solid after the solvent is removed from the solution. 
	With respect to claim 23, caproic acid chloride comprises 6 carbon atoms and lauroyl chloride comprises 12 carbon atoms, both of which fall within the instantly claimed range (see MPEP 2144.05 and structures of both compounds above with respect to the discussion of claims 14, 16, 17, and 19).  JP ‘778 [0054-0055] does not explicitly teach that the acylation is carried out at 60 C, instead teaching that the acylating agent is added dropwise to the PAP-base solution at 10C and then when all of the acylating agent is added the mixture is warmed to room temperature and stirred for 
	With respect to claim 24, the examples of JP ‘778 [0054-0055] teach that the acylating agent is added dropwise to the PAP-base solution at 10C and then when all of the acylating agent is added the mixture is warmed to room temperature and stirred for an hour, which meets the instantly claimed temperature limitations (see MPEP 2144.05).  Though JP ‘778 does not explicitly teach an example wherein the acylating agent is one of those instantly claimed, [0028] teaches that amide phenols being produced in [0054-0055] are molecular weight modifiers of general formula (4) (which affect the polymer properties of the polyarylates being produced for use in JP ‘778-see abstract; claim 4; and [0016]), and which also include the corresponding instantly claimed acetyl, propionyl, butyric, and valeric/valeryl N-acyl-para-aminophenol derivatives (acetamide phenol, propionic acid amide phenol, butyric acid amide phenol, and valerate amide phenol respectively).  The skilled artisan would then be motivated to prepare these compounds using the process disclosed in [0054-0055] by substituting the acid chlorides employed in the examples for acetyl, propionic, butyric, or valeric/valeryl chloride in order to predictably obtain the corresponding N-acyl-para-aminophenol derivatives for use as molecular weight modifiers.  Also see MPEP 2143(B).
	With respect to claims 34 and 35, caproic acid chloride [0054] corresponds to valeryl/pentanoyl chloride and lauroyl chloride [0055] corresponds to dodecanoyl claims 14, 16, 17, and 19 above) and 4-capronamide phenol [0054] corresponds to “N-(4-hydroxyphenyl)pentanamide” and 4-dodecylamide phenol [0055] corresponds to “N-(4-hydroxyphenyl)dodecanamide”. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of JP ‘778 with a reasonable expectation of success before the effective filing date of the instantly claimed invention.  A person of ordinary skill would have been motivated to modify the order of addition of the reagents the process described in [0054-0055] of JP ‘778 to arrive at instant process steps i) and ii) because the selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The instantly claimed acylation and that of JP ‘778 will not commence until the acylating agent is added to the mixture, therefore the order of mixing the PAP, solvent, and base does not appear to be critical so long as a solution of the PAP, base, and solvent is formed before the acylating agent is added.  
Additionally, the skilled artisan would expect that the process of JP ‘778 is also generating PAP-HCl precipitates (as required by instant step iii) because JP ‘778 teaches that the reaction generates a TEA-HCl precipitate, wherein the HCl is presumed to be derived from the chlorine atom of the acid chloride being displaced along with a hydrogen atom of the amine group of para-aminophenol during formation of the amide bond.  JP ‘778 also teaches that the yield of the respective N-acyl-para-prima facie obvious that both PAP-HCl and TEA-HCl precipitates are being formed in the examples of ‘778 and that a mixture of both are being removed in the filtration step corresponding to instant step iv). 

Claims 3-7 stand rejected under 35 U.S.C. 103 as being unpatentable over JPH06107778A (JP ‘778, published on 4/19/1994), as applied to claims 1, 2, 8-25, 34, and 35 above, and further in view of US2824883 (‘883, published on 10/7/1953).
Applicant Claims

    PNG
    media_image12.png
    226
    765
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    308
    985
    media_image13.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘778 discloses crystallizing the N-acyl-para-aminophenol derivatives from a mixture of THF and hexane [0054-0055].
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 3-7, JP ‘778 does not teach or suggest using a combination of an organic solvent (in particular an alcohol) and water as a recrystallization solvent.  This deficiency is cured through the teachings of ‘883.  ‘883 is directed amide synthesis using anion exchange resin catalysts (see whole document).  With particular regard to claims 3-7, ‘883 teaches that N-lauroyl-p-aminophenol (the product from reference example 2 of JP ‘778 in [0055]) can also be predictably recrystallized from a mixture of water and isopropanol (an alcohol-based solvent) with gradual cooling and then separated from the solvents (see example 5 in col. 3). Also see MPEP 2143(B).  ‘883 teaches that the N-lauroyl-p-aminophenol crude is first dissolved in isopropanol at reflux and that water is gradually added thereto with cooling to produce the crystalline product.  Though the order of addition of the two solvents is reversed in ‘883 vs. that claimed in claim 3, the selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of JP ‘778 and ‘883 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to use a mixture of water and isopropanol as the recrystallization solvent in the process of JP ‘778 because ‘883 explicitly teaches that the combination solvent is sufficient to predictably recrystallize the same compound exemplified in [0055] of JP ‘778.  In other words, substituting one known solvent combination for recrystallizing a compound with another is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143(B).  Additionally, though the order of addition of the two solvents is reversed in ‘883 vs. that claimed in claim 3, the selection of any order of mixing ingredients and/or performing process steps is prima facie obvious absent any evidence of new or unexpected results (which does not appear to be present in the specification as filed, also see MPEP 2144.04(IV)(C)).  The cooling of the water-isopropanol-N-lauroyl-p-aminophenol mixture appears to be the critical step to forming crystals of the product, therefore as long as both solvents are present before the cooling is initiated, the same crystalline product 
Subject Matter Free from the Prior Art
Claims 48-51 are rejected under 35 USC 112(b), however they appear to be free from the prior art for the reasons set forth on p. 17-18 of the OA dated 11/8/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622